DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.  
Claims 7-11 and 14 are withdrawn
Claims 1-6, 12-13 and 15-20 are rejected

This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/04/2022.

Claim Objections
The claim objections made in the Non-Final Rejection on 08/04/2022 are withdrawn in light of the amendments to claims filed on 11/04/2022.
	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakehi et al., hereinafter ‘Kakehi’ (US 6029982 A) in view of Abe et al., hereinafter ‘Abe’ (DE 4419720 A1).’
In regards to Claim 1, Kakehi teaches: A [[patient]] support apparatus (7 – Fig. 1, see note #1) for traversing objects (S1, S2, S3 – Fig. 5A, Col 2 Lines 9-21 and Col 5 Lines 21-38) supported on ground surfaces (tops of stairs can be considered ‘ground’, see note #2), said patient support apparatus comprising: a [[patient]] support deck (7a – Fig. 1); a base (1 – Fig. 1) configured to support said patient support deck from the ground surface (Col 4 Lines 1-4); a plurality of caster wheel assemblies (2 and 3 – Fig. 1 and 2) including at least one pair of caster wheel assemblies spaced from each other (see annotated Fig. 2.1 from Kakehi) and coupled to said base (Col 3 Lines 42-55) for pivoting movement (wheels can pivot around an axis) about respective pivot axes (see annotated Fig. 2.1 from Kakehi) cooperating to define a reference plane (see annotated Fig. 2.1 from Kakehi), each of said pair of caster wheel assemblies comprising a respective caster wheel (see annotated Fig. 2.2 from Kakehi); and a frame guard (4 – Fig. 1) coupled to said base (Fig. 1 and Col 3 Lines 42-55), spaced between said pair of caster wheel assemblies (see annotated Fig. 2.2 from Kakehi), and defining first (9 – Fig. 3) and second (10 – Fig. 3) ramp surfaces (col 4 Lines 1-14) each disposed at an angle (α and β – Fig. 4, Col 4 Lines 29 – 36) relative to said reference plane (see annotated Fig. 2.1 from Kakehi), with said first ramp surface (9) arranged to engage an object (S1 –Fig. 5A, see note #2 below) supported on the ground surface before the object contacts one or more of said caster wheels (caster wheel 2 in Fig. 5A is not being contacted) when said patient support apparatus moves in a first direction (Col 5 Lines 21-28 as shown ascending in Fig. 5A), and with said second ramp surface (10) arranged to engage the [[an]] object (S3 – Fig. 6A) supported on the ground surface (note #2) before the object contacts one or more of said caster wheels (3 – Fig. 6B) when said patient support apparatus moves in a second direction (Col 5 Lines 29-37, as shown descending in Fig. 6B) opposite to said first direction (up/ascending vs. down/descending, Figs. 5A vs. 6B).
Note #1: As defined by Merriam-Webster, a ‘vehicle’ is ‘a means of carrying or transporting something’. As such it is understood that the vehicle of Kakehi could transport the driver of Kakehi, wherein the driver could be a disabled person, invalid or patient. Wherein, the person/invalid/patient can be supported on various kinds of vehicles, such as a stretcher, wheelchair, cot, gurney, etc. from one place to another.

Note #2: As defined by Merriam-Webster, ‘ground’ is ‘an area used for a particular purpose’. As such a stair or stairs can be considered ground surfaces as it is use for a particular purpose. Additionally, the use of stairs/steps (S1-S3) as ‘a/the object’ for the instant invention is understood that the device can traverse any stair/steps and is not limited to specifically S1 and S3 as the specific object being traversed. As such, it is understood that as the device ascends or descends in either direction from Figs. 5A-6B the vehicle is understood to contact any steps between S1 to S3. 

Kakehi does not explicitly teach: A patient support apparatus, a patient support deck, support deck for supporting a patient

Abe teaches: A patient support apparatus (‘wheelchair vehicle’), a patient support deck (‘wheelchair vehicle with a body’), support deck for supporting a patient (‘a wheelchair user’)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kakehi’s vehicle with these aforementioned teachings of Abe’s wheelchair vehicle for the purpose of utilizing a vehicle in the form of a wheelchair to move a patient from one place to another. Whether the transportation is on a ground surface specifically of a hospital floor or up/down obstacles, furthermore, that the obstacles could be an everyday object such as steps. The use of a vehicle that can overcome and transport over objects such as steps in either direction (ascending/descending) would further allow a user to easily maneuver from place to place without the help of others and/or using their body to move providing an easy to use and non-debilitating transportation device. 


    PNG
    media_image1.png
    497
    691
    media_image1.png
    Greyscale

Annotated Fig. 2.1 from Kakehi

    PNG
    media_image2.png
    582
    812
    media_image2.png
    Greyscale

Annotated Fig. 2.2 from Kakehi
In regards to Claim 2, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches: The patient support apparatus as set forth in claim 1, wherein said frame guard (4) comprises a guard member (22 – Fig. 7) arranged between said pair of caster wheel assemblies (Col 5 Lines 46 – 31, see annotated Fig. 2.1 from Kakehi). 

In regards to Claim 3, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 2, and Kakehi also teaches: The patient support apparatus as set forth in claim 2, wherein said guard member (22 – Fig. 7) defines said first (9) and second ramp surfaces (10).  

In regards to Claim 4, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 2, and Kakehi also teaches: The patient support apparatus as set forth in claim 2, wherein said guard member (22 – Fig. 7) is arranged adjacent to one of said pair of caster wheel assemblies (see annotated Fig. 2.3 from Kakehi). 

    PNG
    media_image3.png
    517
    824
    media_image3.png
    Greyscale

Annotated Fig 2.3 from Kakehi

In regards to Claim 5, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches:  The patient support apparatus as set forth in claim 1, wherein said frame guard (4) comprises a pair of guard members (22 – Fig. 7, Col 5 Lines 46 – 31, spaced from each other (Fig. 2 and 7, see note #3) and arranged between said pair of caster wheel assemblies (Fig. 2 and 7, see note #3).
Note# 3: Due to the frame guard [4] have two portions as shown in Fig. 2, it is understood that each individual frame guard [4] would contain one guard member [22] on either frame guard [4])   

In regards to Claim 6, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 5, and Kakehi also teaches: The patient support apparatus as set forth in claim 5, wherein each of said pair of guard members (22 – Fig. 7 and note #3) is arranged adjacent to a corresponding one of said pair of caster wheel assemblies (see annotated Fig. 2.3 from Kakehi).

In regards to Claim 12, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches: The patient support apparatus as set forth in claim 1, wherein said first ramp surface (9) of said frame guard (4) is disposed at a first angle relative to said reference plane (see annotated Fig. 3.1 from Kakehi); wherein said second ramp surface (10) of said frame guard (4) is disposed at a second angle relative to said reference plane (see annotated Fig. 3.1 from Kakehi); and wherein said first angle and said second angle are each oblique (see annotated Fig. 3.1 from Kakehi).  

    PNG
    media_image4.png
    404
    920
    media_image4.png
    Greyscale

Annotated Fig. 3.1 from Kakehi
In regards to Claim 13, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches: The patient support apparatus as set forth in claim 1, wherein said first ramp surface (9) of said frame guard (4) is arranged so as to be substantially tangential to one of said caster wheels (see annotated Fig. 3.1 from Kakehi) of said pair of caster wheel assemblies when said patient support apparatus moves in said first direction (note: in any direction the reference plane will be the same and the first/second ramp surfaces will also be the same whether in the ascending or descending direction).

In regards to Claim 15, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches: The patient support apparatus as set forth in claim 1, but Kakehi does not teach, wherein said base comprises first and second longitudinal support members and first and second cross support members; and wherein said plurality of caster wheel assemblies is further defined as: a first pair of caster wheel assemblies spaced from each other and coupled to said first cross support member for pivoting movement about respective pivot axes cooperating to define a first reference plane, each of said first pair of caster wheel assemblies comprising a respective first caster wheel, and a second pair of caster wheel assemblies spaced from each other and coupled to said second cross support member for pivoting movement about respective pivot axes cooperating to define a second reference plane, each of said second pair of caster wheel assemblies comprising a respective second caster wheel.  
Abe further teaches: wherein said base comprises first and second longitudinal support members (see annotated Fig. 25.1 from Abe) and first and second cross support members (see annotated Fig. 25.1 from Abe); and wherein said plurality of caster wheel assemblies is further defined as: a first pair of caster wheel assemblies spaced from each other (see annotated Fig. 25.2 from Abe) and coupled to said first cross support member for pivoting movement about respective pivot axes (see annotated Fig. 25.2 from Abe) cooperating to define a first reference plane (see annotated Fig. 25.2 from Abe), each of said first pair of caster wheel assemblies comprising a respective first caster wheel (see annotated Fig. 25.3 from Abe), and a second pair of caster wheel assemblies (see annotated Fig. 25.2 from Abe) spaced from each other and coupled to said second cross support member for pivoting movement about respective pivot axes cooperating to define a second reference plane (see annotated Fig. 25.2 from Abe), each of said second pair of caster wheel assemblies comprising a respective second caster wheel (see annotated Fig. 25.3 from Abe).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kakehi’s vehicle with these aforementioned teachings of Abe’s wheelchair vehicle for the purpose of utilizing a coupling frame feature such that the device is more sturdy and has a frame that when exposed to uneven surfaces such as an obstacle or a higher ground that the frame will withstand such an element further allowing the device to be durable over a long period of time, limiting the failure rate.


    PNG
    media_image5.png
    413
    504
    media_image5.png
    Greyscale

Annotated Fig. 25.1 from Abe

    PNG
    media_image6.png
    450
    474
    media_image6.png
    Greyscale

Annotated Fig. 25.2 from Abe

    PNG
    media_image7.png
    348
    439
    media_image7.png
    Greyscale

Annotated Fig. 25.3 from Abe
In regards to Claim 16, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 15, and Kakehi also teaches: The patient support apparatus as set forth in claim 15, wherein said frame guard is further defined as a first frame guard (see annotated Fig. 2.4 from Kakehi), with said first ramp surface (9, see note from annotated Fig. 2.4 from Kakehi) of said first frame guard (see annotated Fig. 2.4 from Kakehi) arranged to engage the [[an]] object (S1 – Fig. 5A) supported on the ground surface before the object contacts one or more of said caster wheels of said first pair of caster wheel assemblies when said patient support apparatus moves in the first direction (Col 5 Lines 21-28 as shown ascending in Fig. 5A) and with said second ramp surface (10, see note from annotated Fig. 2.4 from Kakehi) of said first frame guard (see annotated Fig. 2.4 from Kakehi) arranged to engage the [[an]] object (S3 – Fig. 6A) supported on the ground surface before the object contacts one or more of said caster wheels of said first pair of caster wheel assemblies when said patient support apparatus moves in the second direction (Col 5 Lines 29-37, as shown descending in Fig. 6B); and further comprising a second frame guard (see annotated Fig. 2.4 from Kakehi), with said first ramp surface (9, see note from annotated Fig. 2.4 from Kakehi) of said second frame guard arranged to engage the object (S3 – Fig. 6A) supported on the ground surface before the object contacts one or more of said caster wheels of said second pair of caster wheel assemblies when said patient support apparatus moves in the first direction (Col 5 Lines 21-28 as shown ascending in Fig. 5A), and with said second ramp surface (10, see note from annotated Fig. 2.4 from Kakehi) of said second frame guard arranged to engage the object supported on the ground surface before the object contacts one or more of said caster wheels of said second pair of caster wheel assemblies when said patient support apparatus moves in the second direction (Col 5 Lines 29-37, as shown descending in Fig. 6B).  

    PNG
    media_image8.png
    349
    736
    media_image8.png
    Greyscale

Annotated Fig. 2.4 from Kakehi
Kakehi does not teach: [[a first frame guard]] coupled to said first cross support member and defining said first and second ramp surfaces of said first frame guard relative to said first reference plane, and [[s second frame guard]] coupled to said second cross support member and defining first and second ramp surfaces of said second frame guard each disposed at an angle relative to said second reference plane

Abe further teaches: [[a first frame guard]] coupled to said first cross support member and defining said first and second ramp surfaces of said first frame guard relative to said first reference plane (see annotated Fig.25.1 and 25.2  from Abe above, showing the coupling of members, furthermore see note below regarding coupling), and [[a second frame guard]] coupled to said second cross support member and defining first and second ramp surfaces of said second frame guard each disposed at an angle relative to said second reference plane (see annotated Fig.25.1 and 25.2  from Abe above, showing the coupling of members, furthermore see note below regarding coupling)
Note regarding ‘coupling’: The connection of Kakehi and Abe would lead to an indirect coupling of elements further resulting in the elements of the first/second cross support members as well as the first and second frame guards to be joined to one another.  

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kakehi’s vehicle with these aforementioned teachings of Abe’s wheelchair vehicle for the purpose of utilizing a coupling frame feature such that the device is more sturdy and has a frame that when exposed to uneven surfaces such as an obstacle or a higher ground that the frame will withstand such an element further allowing the device to be durable over a long period of time, limiting the failure rate. Additionally, the coupling of components especially in the field of mechanical is common and both seen directly or indirectly, as such in the indirect coupling of features all the device to be taken apart or modified as needed if the device has an issue, needs larger wheels, or if the ramp surfaces fail due to impact.

In regards to Claim 17, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 1, and Kakehi also teaches: The patient support apparatus as set forth in claim 1, and wherein said frame guard (4) comprises a guard member (22 – Fig. 7) coupled to said cross support member and arranged between said pair of caster wheel assemblies (Col 5 Lines 46 – 31, see annotated Fig. 2.1 from Kakehi).
Kakehi does not teach, wherein said base comprises a cross support member extending between a pair of longitudinal support members; 
Abe further teaches: wherein said base comprises a cross support member (see annotated Fig. 25.1 from Abe ) extending between a pair of longitudinal support members (see annotated Fig. 25.1 from Abe); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kakehi’s vehicle with these aforementioned teachings of Abe’s wheelchair vehicle for the purpose of allowing the device to be stronger by integrating a rectangular frame member including cross and longitudinal support members further increasing stability, and lateral or torsional stiffness and strength to distribute loads through the entire support member system. 

In regards to Claim 18, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 17, and Kakehi also teaches: The patient support apparatus as set forth in claim 17, wherein said guard member (22 – Fig. 7) defines said first (9 – Fig. 7) and second ramp (10 – Fig. 7) surfaces and an apex arranged between said first and second ramp surfaces (see annotated Fig. 7.1 from Kakehi below), wherein said apex of said guard member is spaced from the ground surface at a clearance distance (as shown in Fig. 3, 5B or 6B) the apex would be spaced from the ground surface at a clearance distance).

In regards to Claim 19, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 18, and Kakehi also teaches: The patient support apparatus as set forth in claim 18, wherein said guard member (22 – Fig. 7) comprises: a body portion (20 – Fig. 7) defining said first and second ramp surfaces, and a mounting portion (31b – Fig. 7) coupled to said cross support member; wherein said cross support member includes a pair of support plates (21- Fig. 7, 21 would be on either portion of the frame guard 4) spaced longitudinally from each other to define a gap therebetween (as shown in Fig. 2 there is a gap between elements 4 of the frame guard); and wherein said mounting portion of said guard member comprises a tang (24a/24b – Fig. 7) extending from said body portion (Fig. 7) and disposed within said gap to facilitate coupling said guard member to said cross support member (as stated above, due to Fig. 2 shows a gap between the frame guard 4 the tangs are disposed within said gap).  

In regards to Claim 20, Kakehi in view of Abe teaches the patient support apparatus as set forth in claim 19, and Kakehi also teaches: The patient support apparatus as set forth in claim 19, wherein said pair of support plates (21 – Fig. 7) each comprise a respective lower portion (see annotated Fig. 7.1) with a slot defined therein (30 - see annotated Fig. 7.1); wherein said body portion of said guard member further comprises opposing lateral faces (22a and 22b – Fig. 7), with said first and second ramp surfaces extending between said opposing lateral faces (see annotated Fig. 7.1, specially the Examiners annotated portion showing the 3D version of ‘20’); wherein at least a portion of one or more of said opposing lateral faces is disposed in abutment with at least a portion of one or more of said slots (see note #4); wherein said body portion of said guard member further comprises first and second wall surfaces extending between said opposing lateral faces (see annotated Fig. 7.1, specially the Examiners annotated portion showing the 3D version of ‘20’) and arranged longitudinally further away from said reference plane than said first and second ramp surfaces (see note #5), respectively; wherein said body portion of said guard member further comprises first and second shoulder surfaces arranged facing away from said apex (see annotated Fig. 7.1) and disposed adjacent to said first and second wall surfaces (see annotated Fig. 7.1), respectively; and wherein at least a portion of one or more of said first and second shoulder surfaces is disposed in abutment with at least a portion of one or more of said slots (see note #4).
Note #4: Regarding the term ‘abutment’, it is defined by Collins dictionary to be ‘something that abuts or borders upon something else’. As such it is understood that both the opposing lateral faces as well as the first and second shoulder surfaces indirectly borders the apex.

Note #5: Regarding, the reference plane as shown in ‘Annotated Fig. 3.1 from Kakehi’ above, the Examiner notes that their annotation of the specific reference plane is central to the axle of the wheels. Therefore, it is understood that the first and second wall surfaces would be much further way and disposed higher than that of the first and second ramp surfaces which are much closer to the central portion of the wheel.


    PNG
    media_image9.png
    670
    714
    media_image9.png
    Greyscale

Annotated Fig. 7.1 from Kakehi

Response to Arguments
	Applicant’s arguments with respect to claims 1-6, 12-13 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/9/2022